Matter of Pettus v Board of Directors (2019 NY Slip Op 01174)





Matter of Pettus v Board of Directors


2019 NY Slip Op 01174


Decided on February 19, 2019


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 19, 2019

Richter, J.P., Manzanet-Daniels, Kapnick, Gesmer, Oing, JJ.


251751/14 -4168

[*1] In re James Pettus, Petitioner-Appellant, Charlene Thompson, Petitioner,
vBoard of Directors, et al., Respondents-Respondents.


James Pettus, appellant pro se.
Boyd Richards Parker & Colonnelli, P.L., New York (Bryan J. Mazzola of counsel), for respondents.

Judgment (denominated an order), Supreme Court, Bronx County (Julia I. Rodriguez, J.), entered on or about March 28, 2017, striking the note of issue and dismissing with prejudice the proceeding brought pursuant to CPLR article 78 to annul respondent coop board's determination, dated December 9, 2014, which increased coop maintenance by 9%, unanimously affirmed, with costs.
The issues decided in the order on appeal, i.e., petitioner Pettus's standing to bring this proceeding and the application of the business judgment rule to the coop board's decision to raise the maintenance by 9%, were decided in a prior order of the same court and Justice, entered September 28, 2015, which was law of the case and properly adhered to by the court (see Mohamed v Defrin, 45 AD3d 252 [1st Dept 2007], lv dismissed 11 NY3d 783 [2008]).
Petitioner's remaining arguments are without merit.M-4168 - Pettus v Board of Directors
Motion granted to the extent of restraining and enjoining petitioners from filing any papers in this court that have any relation to this matter without prior leave of this Court. Any violation of this order may subject petitioners to an award of additional sanctions or attorneys fees.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: FEBRUARY 19, 2019
CLERK